Citation Nr: 1647932	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral high frequency hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable disability rating for bilateral high frequency hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's radiculopathy of the right and left lower extremities, associated with service-connected degenerative disc disease of the lumbar spine, has been manifested by symptomatology no worse than mild incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent rating for radiculopathy of right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a disability rating in excess of 10 percent rating for radiculopathy of left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2012, May 2013, and February 2015 satisfied the duty to notify provisions with respect to increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 C.F.R. § 3.159(c)(2).  The Veteran was also provided VA examinations in connection with his claims for bilateral lower extremity radiculopathy in December 2011, December 2012, and February 2015.  As these examinations included sufficient detail as to the current severity of his service-connected bilateral lower extremity disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the VA examination obtained in February 2015 indicated that the Veteran's entire claims file was not reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability ratings is at issue and the present level of the Veteran's service-connected disabilities is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent rating was granted for radiculopathy of the right and left lower extremities, respectively, from May 13, 2010.  Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Turning to the evidence of record, VA treatment records from June 2011 to June 2014 reflect low back as well as positional numbness in the anterior legs and feet.  In June 2013, the Veteran reported pain with sitting and being able to walk 35 to 45 minutes; pain would radiate down the posterior thighs to feet with numbness.  

The Veteran underwent a VA spine examination in December 2011.  The examiner indicated that the claims file was reviewed.  The pertinent diagnosis was bilateral radiculopathy.  The Veteran reported symptoms of numbness of his anterior thighs when sitting for more than half an hour which resolved when he stood up.  Muscle strength testing showed active movement against some resistance (4/5) in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension in both lower extremities; there was no muscle atrophy.  Deep tendon reflexes were normal in the both knees and ankles.  Light touch (dermatomes) testing showed decreased sensation in the bilateral upper anterior thighs, but normal sensation in thighs/knees, lower legs/ankles (L4/L5/S1), and feet/toes (L-5).  There was mild numbness in both lower extremities.  The examiner indicated that the affected nerves were sciatic nerves (L4/L5/S1/S2/S3) and the severity of the radiculopathy in both lower extremities was mild.  The examiner also noted that there were no other neurologic abnormalities of findings related to the Veteran's back disability, such as bowel or bladder problems, or pathologic reflexes.  The examiner found that the Veteran's thoracolumbar spine (back) condition impacted his ability to work as he would be unable to work at his pre-retirement job as an aircraft mechanic and he is only able to drive for 30 minutes before he must exit the car and walk around.

During a December 2012 VA general medical examination, muscle strength testing showed normal strength (5/5) in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension in both lower extremities; there was no muscle atrophy.  Deep tendon reflexes were normal in the both knees and ankles.  Light touch (dermatomes) testing also showed was normal sensation in the bilateral upper anterior thighs, thighs/knees, lower legs/ankles (L4/L5/S1), and feet/toes (L-5).  There was moderate numbness in both lower extremities, but no constant or intermittent pain, paresthesias and/or dysesthesias.  The examiner indicated that the affected nerves were sciatic nerves (L4/L5/S1/S2/S3) and the severity of the radiculopathy in both lower extremities was mild.  The examiner also noted that there were no other neurologic abnormalities of findings related to the Veteran's back disability, such as bowel or bladder problems, or pathologic reflexes.  The examiner found that the Veteran's thoracolumbar spine (back) condition impacted his ability to work as he was unable to lift over 30 pounds per the Veteran.

In a December 2012 statement, the Veteran reported that due to his sciatic nerve pain in both lower extremities, he could no longer pick up 30 pounds without hurting his back, stand more than 15 minutes, or drive or sit long distance due to numbness in his legs.

In his February 2014 notice of disagreement and June 2015 substantive appeal, the Veteran averred that his lower extremity radiculopathy had gotten worse since the December 2012 evaluation.  He stated that presently, he experienced lumbar pain radiating down his thighs, legs and feet and numbness in both legs and feet when sitting down or standing up for a long time.  The sensation of piercing tingling on his toes and underneath the feet when lying down, which results in difficulty sleeping due to excruciating pain.  He requested further evaluation of his bilateral lower extremity disability.

Most recently, the Veteran underwent a VA spine examination in February 2015.  The examiner indicated that the Veteran's claims file was not reviewed, but the VA treatment records were reviewed.  Muscle strength testing showed normal strength (5/5) in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension in both lower extremities; there was no muscle atrophy.  Deep tendon reflexes were normal in the both knees and ankles.  Light touch (dermatomes) testing also showed was normal sensation in the bilateral upper anterior thighs, thighs/knees, lower legs/ankles (L4/L5/S1), and feet/toes (L-5).  In regard to radiculopathy, mild intermittent pain, paresthesias and/or dysesthesias, and numbness were shown in both lower extremities.  The examiner indicated that the affected nerves were sciatic nerves (L4/L5/S1/S2/S3) and the severity of the radiculopathy in both lower extremities was mild.  The examiner also noted that there were no other neurologic abnormalities of findings related to the Veteran's back disability, such as bowel or bladder problems, or pathologic reflexes.  The examiner found that the Veteran's thoracolumbar spine (back) condition impacted his ability to work due to difficulty with prolonged sitting, lifting/carrying and bending.  However, the examiner noted that the Veteran's subjective complaints of bilateral lower extremity radiculopathy were without objective findings on examination. 

As detailed above, the medical evidence reflects the Veteran's complaints of radiating pain, at times excruciating, and numbness symptoms in the lower extremities, as well as some evidence of sensory disturbances with decreased sensation in the upper thighs and slightly decreased motor function.

The Veteran's bilateral lower extremity symptoms are compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  While the December 2011 VA examination reported that motor examination showed 4+/5 strength throughout, during examinations in December 2012 and February 2015, muscle strength examination showed normal strength throughout.  Further, no muscle atrophy was shown at any times.  As such, the Board finds that motor function of the Veteran's bilateral lower extremity is slightly decreased, at most.

Additionally, the record lacks evidence of decreased reflexes or any organic changes resulting from the lower spinal disorder.  Deep tendon reflexes were shown to be normal at all times.  Other neurological symptoms have been intermittent, at times nonexistent.  During the course of the appeal, the Veteran has reported pain, numbness, and tingling in his lower extremities.  Upon examination in December 2011, there was minimal decrease in muscle strength in all joints tested (4/5), as well as minimally decreased sensation in the upper thighs.  However, at both the December 2012 and February 2015 VA examinations, motor and sensory examinations were normal and there was no muscle atrophy.  There was no loss of sensation.  

Furthermore, both VA examiners in December 2012 and February 2015 characterized the Veteran's radiculopathy as "mild" on both sides.  Although this characterization of the severity of the Veteran's radiculopathy is not dispositive or outcome-determinative, the Board attaches significant probative value to such characterization in this case as the reported examination findings are fairly consistent with mild radiculopathy of the lower extremities for the reasons explained above.

Therefore, based on the intermittent nature of the disabilities, absence of atrophy, and only minimal neurologic deficits on examinations, the Board finds that the evidence supports a finding of no worse than mild, incomplete paralysis of the sciatic nerve of right and left lower extremities during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  As such, a rating in excess of 10 percent is not warranted for radiculopathy of right or left lower extremity.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the Veteran's radiculopathy of the lower extremities are evaluated under 38 C.F.R. § 4.120, which contemplates the degree of motor function, trophic changes, and sensory disturbances caused by the affected nerves.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.120.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from the service-connected disabilities with the pertinent schedular criteria does not show that his service-connected radiculopathy of the lower extremities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service-connected for degenerative disk disease of the lumbar spine, radiculopathy of the right and left lower extremities, allergic rhinitis, high frequency hearing loss, tinnitus, left shoulder glenohumeral joint and acromioclavicular joint osteoarthritis, and residuals of fracture of distal phalanx of the left index finger.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular ratings of the Veteran's individual service-connected conditions.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (stating that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.").  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran filed a separate TDIU claim in March 2012, claiming that his lumbar spine and bilateral lower extremity disabilities prevent him from securing or following any substantially gainful occupation.  The TDIU claim was denied in the September 2013 rating decision that is currently on appeal; however, the Veteran did not initiate an appeal as to this issue.  He specifically indicated in his February 2014 notice of disagreement, as well as in his June 2015 substantive appeal, that he was only appealing the issues as stated on the title page of this decision.  Accordingly, the Board concludes that a claim for a TDIU is not on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher disability rating for the Veteran's service-connected disabilities, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

An April 2012 VA audiology report reflects that the Veteran underwent a diagnostic evaluation, including pure tone testing; it was noted that the Veteran had normal hearing sensitivity at 250 Hertz sloping to a mild to moderate sensorineural hearing loss at 500 to 8000 Hertz, bilaterally.  An April 2014 VA audiology report also stated that the Veteran was seen for hearing re-check to begin the process of obtaining hearing aids.  However, the audiometric findings from these hearing tests are not included in the record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding audiological evaluation results, specifically including those referenced in the April 2012 and April 2014 VA audiology reports.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records from the VA Medical Center (VAMC) in San Diego, California, dated from June 2014 to the present.  All records and/or responses received should be associated with the claims file.  

In particular, all VA audiological evaluation results starting from March 2011, showing the audiogram, as referenced in the April 2012 and April 2014 VA audiology reports must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's VA electronic claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


